     Case 2:20-cv-00667-KJM-GGH Document 20 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JERRY PROFFITT,                                    No. 2:20-cv-00667 KJM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    JOE LAZARRAG, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 20, 2020, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 11. Petitioner has filed

23   objections to the findings and recommendations. ECF No. 12.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                        1
     Case 2:20-cv-00667-KJM-GGH Document 20 Filed 06/16/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 20, 2020, are adopted in full; and
 3          2. This action is dismissed as a second or successive habeas corpus application without
 4   prejudice to its refiling with a copy of an order from the Ninth Circuit Court of Appeals
 5   authorizing petitioner to file a successive petition.
 6   DATED: June 16, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
